UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7409



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENNIS CARL HARRIS,

                                              Defendant - Appellant.


                             No. 06-7410



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALFRED CALDWELL, a/k/a Big Al,

                                              Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:92-cr-00113-01; 2:92-cr-00113-03)


Submitted:   July 31, 2007                 Decided:   August 14, 2007


Before MICHAEL, MOTZ, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Dennis Carl Harris, Alfred Caldwell, Appellants Pro Se. Laura
Marie Everhart, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Dennis Harris and Alfred

Caldwell appeal the district court’s orders denying their motions

for modification of their sentences, filed pursuant to 18 U.S.C.

§ 3582(c)(2) (2000), and denying reconsideration of those orders.

We have reviewed the record and find the district court did not

abuse its discretion in denying the motions. Accordingly, although

we grant Appellants’ motions to proceed in forma pauperis, we

affirm for the reasons stated by the district court. United States

v. Harris, No. 2:92-cr-00113-01 (E.D. Va. May 19, 2006; July 31,

2006); United States v. Caldwell, No. 2:92-cr-00113-03 (E.D. Va.

May 19, 2006; July 20, 2006).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 3 -